Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT

THIS REAL ESTATE PURCHASE AGREEMENT (the “Agreement”) is executed as of the 21st
day of September, 2010 (the “Effective Date”), by and between ZHONE TECHNOLOGIES
CAMPUS, LLC, a California limited liability company (the “Seller”), and LBA
RIV-COMPANY V, LLC, a Delaware limited liability company (the “Buyer”), who
acknowledge that the following recitals are a material part of this Agreement:

A. Seller is the owner in fee simple of a parcel of real estate in the City of
Oakland, County of Alameda, California, containing approximately 10.87 acres,
related appurtenances, and three (3) buildings as follows:

7195 Oakport Street: 38,375 SF one-story shipping building currently unoccupied,
including all furniture and fixtures (“Building #1”);

7001 Oakport Street: 57,937 SF two-story building currently occupied by Seller
(“Building #2”), including all fixtures; and

6775 Oakport Street: approximately 86,535 SF three-story empty shell building,
including all fixtures and equipment (“Building #3”);

and any other improvements, structures and/or fixtures located thereon, APN
041-3902-022 (the “Real Estate”), and as more particularly described in the
attached Exhibit A. Any items of personal property listed on Exhibit E attached
hereto as part of the sale and are collectively referred to in this Agreement as
the “Personal Property.” The Real Estate and the Personal Property are
collectively referred to in this Agreement as the “Property”. The exact legal
description of the Real Estate, in accordance with the certified survey provided
for in Section 6, below, shall be substituted for the Exhibit A legal
description prior to Closing (as defined in Section 10, below).

B. Buyer now desires to purchase, and Seller now desires to sell, the Property,
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
Seller and Buyer (each a “Party”, or collectively, the “Parties”) agree as
follows:

1. Purchase and Sale. Seller agrees to sell, and Buyer agrees to purchase the
Property for the price and subject to the terms and conditions hereinafter set
forth.

2. Purchase Price and Independent Consideration.

(a) The purchase price for the Property (the “Purchase Price”) shall be Eighteen
Million Seven Hundred Fifty Thousand Dollars ($18,750,000.00).

(b) Seller acknowledges that it has received from Buyer as further consideration
for this Agreement, in cash, the sum of One Hundred Dollars ($100.00) (the



--------------------------------------------------------------------------------

“Independent Consideration”), in addition to the Earnest Money and the Purchase
Price and independent of any other consideration provided hereunder, which
Independent Consideration is fully earned by Seller and is non-refundable under
any circumstances.

3. Payment of Purchase Price. The Purchase Price shall be paid to Seller as
follows:

(a) Buyer (through its affiliated entity, LBA Realty LLC) has deposited with
First American Title Insurance Company, 1737 N. First Street, Suite 500, San
Jose, CA 95112, Attn: Dian L. Blair, Senior Commercial Escrow Officer, Fax:
(408) 451-7836 (the “Title Company”), an earnest money deposit in the amount of
One Million Dollars ($1,000,000.00) (the “Deposit”). The Deposit, and any
interest accrued thereon, shall be collectively referred to herein as the
“Earnest Money”. The Earnest Money shall be held, applied, returned or retained
in accordance with the terms of this Agreement. The Earnest Money shall be
invested by the Title Company in an interest-bearing account, or as directed by
Buyer, and all interest on the Earnest Money shall be applied to the Purchase
Price, or if the Closing does not occur, credited to the Party to receive the
Earnest Money pursuant to the terms set forth in this Agreement. The Earnest
Money shall be deposited with the Title Company pursuant to the terms of a
separate escrow agreement, substantially in the specimen form attached hereto as
Exhibit B, which shall be prepared in triplicate and executed by Buyer, and
promptly executed by Seller and the Title Company.

(b) The remainder of the Purchase Price, plus or minus any prorations and
adjustments made pursuant to this Agreement, shall be deposited by Buyer with
the Title Company in cash, certified check, wire transfer or other immediately
available funds, for payment to Seller at the Closing.

4. Conditions.

(a) The Buyer’s obligations under this Agreement were subject to the
satisfaction or waiver in writing by Buyer of the conditions in this Section 4
(the “Conditions”). Buyer acknowledges that it has satisfied all of the
Conditions set forth in this Section 4 and is ready and willing to proceed to
Closing.

(b) The Conditions that Buyer has previously satisfied are listed below:

(i) Buyer shall have received the Preliminary Report and Survey, as each is
hereinafter defined, in the condition and as required under Section 5 and
Section 6 of this Agreement.

(ii) Buyer shall have determined, in its sole discretion, that the Property is
suitably zoned to a zoning classification compatible with Buyer’s intended use
of the Property with all necessary classifications, variances, permissions,
exceptions, conditional uses, and other approvals having been obtained from all
applicable governmental agencies, on terms acceptable to Buyer, and such
approvals being final, non-appealable and in full force and effect. In the event
Buyer determines that it requires any approvals, consents or other documentation
with respect to the zoning of the Property (including but not limited to
rezoning, exception or a special use permit ) to permit Buyer’s proposed use of
the Property, Buyer shall have the right, at Buyer’s expense, to file such
petitions for such approvals as Buyer deems necessary or

 

-2-



--------------------------------------------------------------------------------

appropriate. In such a case, the Seller agrees that it shall execute all
necessary consents and other documents necessary for the filing of such
petitions and obtaining the appropriate governmental approvals.

(iii) Buyer shall have determined, in its sole discretion, that the Property is
suitably subdivided, with all subdivision approvals having been obtained from
all applicable governmental agencies, on terms acceptable to Buyer, and such
approvals being final, non-appealable and in full force and effect. For purposes
of this Agreement, the term “subdivision” shall include such lot splits or
consolidations as determined necessary by Buyer in its sole discretion.

(iv) Buyer shall have determined, in its sole discretion, that all site plan
approvals, permits, consents, approvals and other things required or desired by
Buyer to be obtained from all federal, state and local governmental, municipal,
public and other authorities, bodies and agencies, including but not limited to
environmental approvals, as well as under any covenants, conditions or
restrictions applicable to the Property and Buyer’s proposed use thereof
(collectively the “Approvals”), either have been obtained and remain in full
force and effect or will be obtainable by Buyer, in either case on terms
acceptable to Buyer.

(v) Buyer shall have determined, in its sole discretion, that utilities,
including, but not limited to, gas, electricity, water, sanitary sewer, storm
sewer, telephone and other telecommunication utilities, are available at the
Property line, in such capacities and in such locations as are satisfactory to
Buyer. If such utilities are not available at the Property line in such
capacities as will permit the Buyer to use the Property for its proposed use,
the Buyer shall have determined that such utility infrastructures are available,
in sufficient capacities, to be extended by Buyer through perpetual easements
that benefit the Property or through public rights-of-way, that will permit the
Buyer to extend such utilities to the Property, at Buyer’s expense.

(vi) Buyer shall have determined, in its sole discretion, that the Property has
free, unrestricted and direct legal rights of access and ingress and egress to
one or more public roads or highways, with access drives and curb cuts to such
specifications and in such number and at such locations as deemed necessary or
desirable by Buyer.

(vii) Buyer shall have received such environmental site assessments,
archaeological studies and geotechnical reports, which may include a delineation
of any wetlands on the property, and any other information that the Buyer deems
relevant to its proposed use of the Property, which are acceptable to Buyer in
its sole discretion.

(viii) Buyer shall have determined that any and all improvements, structures,
facilities and fixtures on the Property (which, if any, are collectively
referred to herein as the “Improvements”) are located entirely within the bounds
of the Property and that there are no encroachments upon the Property by
improvements or appurtenances on any property adjoining the Property.

 

-3-



--------------------------------------------------------------------------------

(ix) Buyer shall have determined, in its sole discretion, that the Property is
not protected habitat for any endangered or protected species of plant, animal
or other living organism.

(x) Buyer shall have determined, in its sole and absolute discretion, that:
(i) it can develop a feasible site plan for its proposed development; and
(ii) the acquisition and development of the Property presents a viable economic
opportunity.

(xi) Buyer shall have obtained financing acceptable to Buyer, in its sole
discretion, for its acquisition of the Property.

(xii) Buyer and Seller shall have agreed upon the list of Personal Property to
be transferred pursuant to this Agreement, which Personal Property is listed in
Exhibit E attached hereto.

(xiii) Seller agrees to reasonably cooperate with Buyer, including furnishing
Buyer with all necessary information, as may be required, in connection with
Buyer’s satisfaction of the above Conditions, all at no cost to Seller.

(c) Since April 7, 2010, Buyer and its agents have had and shall continue to
have the right at reasonable times agreed upon by Seller and Buyer after
reasonable notice to Seller to enter upon the Property and make and conduct any
and all tests and inspections that Buyer deems necessary and/or appropriate to
satisfy Buyer as to the condition of the Property; provided, however, that Buyer
shall (i) conduct such tests and inspections so as not to interfere unreasonably
with the use of the Property by Seller, and (ii) promptly restore any damage to
the Property resulting from the entry of Buyer or its agents. If Buyer desires
to do any invasive testing (the “Invasive Testing”) of the Property, then
(A) such Invasive Testing and the plans must be approved by Seller in writing,
which approval shall not be unreasonably withheld or delayed; (B) Buyer first
executes and delivers to Seller such indemnities, insurance, proof of financial
responsibility and other agreements and documents as Seller may reasonably
require in connection with any Invasive Testing; (C) Buyer first delivers to
Seller at least two (2) Business Days prior written notice of each entry that
will involve any Invasive Testing; and (D) each Invasive Test is made strictly
in accordance with the terms the consent and any plans approved by, and/or
agreements with, Seller. All tests conducted pursuant to this Section 4(c) shall
be at Buyer’s cost and expense. Buyer shall defend, indemnify and hold harmless
Seller and Seller’s partners, employees, affiliates and agents from and against
any and all claims for damage, personal injury, death, or damage to the
environment, including without limitation fines, penalties, interest, costs and
attorneys’ fees, arising from activities conducted by or at the request of Buyer
in connection with Buyer’s investigation of the Property, including the
suitability and condition of the Property, other than claims caused by the
negligence or intentional acts of Seller. Buyer’s restoration, indemnity and
hold harmless obligations shall survive termination of this Agreement. The
foregoing shall in no event be deemed to impose any liability upon Buyer for
Buyer’s mere discovery of an adverse physical or environmental condition at the
Property.

(d) Since the satisfaction of the Conditions, the Earnest Money has become
non-refundable to Buyer except as otherwise provided in this Agreement. The
Earnest Money shall be credited in full against the Purchase Price at Closing,
or paid to Seller in the event of

 

-4-



--------------------------------------------------------------------------------

Buyer’s default. In the event of a default by Seller, the Earnest Money may be
refunded to Buyer pursuant to Section 17, below.

5. Title.

(a) Buyer has received and reviewed the Preliminary Report dated June 30, 2010
(the “Preliminary Report”) on the Property issued by the Title Company. The
Preliminary Report shall be updated prior to the Closing to reflect the state of
the title not more than ten (10) days prior to the Closing.

(b) Based upon Buyer and Seller’s review of the Preliminary Report and the
Survey obtained by Buyer pursuant to Section 6, below, Seller has agreed to
remove Exception 10 listed in the Preliminary Report and to provide an owner’s
affidavit to Title Company regarding parties in possession of the Property. The
Title Company has agreed to remove Exception 6. The exceptions shown on the
Preliminary Report (or any supplemental preliminary title report) or on the
Survey that Seller has not agreed to remove pursuant to this Section 5(a) and/or
that have not been agreed to be removed by Title Company are referred to herein
as the “Permitted Exceptions.” Notwithstanding anything contained herein to the
contrary, Seller shall be obligated to expend whatever sums are required to cure
or obtain affirmative title insurance coverage acceptable to Buyer in Buyer’s
sole discretion, insuring and defending Buyer against any loss, cost or expense
arising out of or related to the following title defects (“Affirmative
Coverage”) prior to, or at, the Closing:

(1) All mortgages, security deeds or other security instruments encumbering the
Property (which do not result from acts or omissions on the part of Buyer);

(2) Judgments against the Seller (which do not result from acts or omissions on
the part of Buyer) which have attached to and become a lien against the
Property; and

(3) All delinquent ad valorem real property taxes and assessments of any kind,
whether or not of record, which constitute, or may constitute, a lien against
the Property.

(c) At the Closing, Seller shall convey and transfer title to the Property to
Buyer by execution and delivery of the Deed (as defined in Section 11). Evidence
of delivery of such title shall be the Title Company’s issuance or irrevocable
agreement to issue an ALTA Standard Coverage Owner’s Policy of Title Insurance
(2006) (or other form acceptable to Buyer), in which the Title Company shall
agree to insure, for the full amount of the Purchase Price, fee simple title to
the Property in the name of Buyer, subject only to the Permitted Exceptions (the
“Title Policy”). Buyer shall have the right to request that the Title Policy be
upgraded to an ALTA Extended Coverage Owner’s Policy of Title Insurance (2006);
provided that Buyer pay all costs associated with the Survey and the difference
in the premium between the Standard and Extended Coverage. Also, Buyer, at its
sole cost, shall have the right to request, in its sole and absolute discretion,
from the Title Company endorsements to the Title Policy, including, but not
limited to: (i) certification that the current zoning of the Property in either
a Form 3.0 or 3.1 Zoning Endorsement, at Buyer’s option; (ii) affirmatively
insure access to and from the Property;

 

-5-



--------------------------------------------------------------------------------

(iii) affirmatively insure any appurtenant easements; and (iv) if the Property
is comprised of two or more parcels, contiguity of all parcels.

(d) Seller shall have the right, if reasonably necessary, to extend the Closing
Date (as defined in Section 10, below), for a period not to exceed twenty
(20) days in order to cure or obtain Affirmative Coverage for any title defect.

6. Survey. Buyer has received and reviewed that certain ALTA/ACSM Land Title
Survey dated July 14, 2010 on the Property (the “Survey”) prepared by JRN Civil
Engineering. The Survey shall be certified to Seller, Buyer, Title Company and
Buyer’s lender.

7. Cooperation of Seller and Property Information. Seller shall assist Buyer and
its representatives, whenever reasonably requested by Buyer, in obtaining
information about the Property. Since April 7, 2010, Seller has and shall
continue, at Seller’s expense, to deliver to Buyer or make available at the
Property for Buyer to review and copy true, correct and complete copies of any
documentation pertaining to the Property, including but not limited to the
following documents and/or information, to the extent that such documentation is
within the Seller’s custody or control:

(a) A list and complete copies of all tenant leases (if any), licenses, permits,
maps, certificates of occupancy, preliminary or final parcel or subdivision
maps, third party contracts, building inspection reports and approvals,
covenants, conditions, and restrictions with respect to the Property;

(b) Copies of any warranties, guaranties or service contracts currently in
effect, if any;

(c) Books and records, including historical property and operating statements,
capital expenditure records, tax assessments, tax bills, utility bills and
maintenance records relating to the Property;

(d) As-built plans and specifications for the Buildings and all other
improvements on the Property;

(e) A copy of Seller’s existing title policy for the Property, together with
copies of all documents referred to in the title report or policy;

(f) Any soils reports, earthquake, environmental (Phase I and II), geotechnical,
engineering, architectural, or other structural reports or studies, and similar
data relating to the Property;

(g) Any permits or approvals pertaining to the Property; and

(h) Any legal notices received by Seller which affect the Property.

In addition, at least ten (10) business days prior to Closing, the Seller will
cooperate with the Buyer in the Buyer’s efforts to procure an estoppel
certificate covering the compliance of the Property, and the Improvements that
are a part of the Property and/or any buildings or other

 

-6-



--------------------------------------------------------------------------------

improvements that the Buyer intends to build on the Property, with any
restrictive covenants applicable to the Property and covering the status of any
necessary contributions to cover any type of “common area” or similar costs
under any such restrictive covenants.

8. Taxes and Assessments. Buyer shall assume and agree to pay: (i) all
assessments for municipal improvements becoming a lien against the Property
after the Closing; and (ii) so much of the ad valorem real estate taxes and
assessments assessed against the Property for and becoming a lien during the
calendar year in which the Closing occurs as shall be allocable to Buyer for the
period on and after the Closing Date, and Seller shall pay the balance of such
taxes, using, for Closing purposes, the most current tax bill, or the tax rate
and valuation assessment existing at the Closing Date if the applicable tax rate
or assessment has not then been determined. Any taxes and assessments not
assumed by Buyer and not due and payable at the time of Closing, including
without limitation, all installments of real estate taxes payable during the
calendar year in which Closing occurs, shall be allowed to Buyer as a credit
against the cash payment required at Closing, and Seller shall not be further
liable for such taxes. To the extent the tax bills are adjusted following the
Closing, the parties agree to reconcile same outside of escrow. Such obligation
to reconcile shall survive the Closing.

9. Insurance, Condemnation and Risk of Loss. The Seller’s insurance on the
Property shall be cancelled as of the Closing Date. In the event that, prior to
Closing, all or any portions of the Property, any interests therein, or any
rights appurtenant thereto are (i) damaged or destroyed by any fire or other
casualty, the cost of repair exceeds One Hundred Thousand Dollars ($100,000) and
such repairs cannot be completed prior to the Closing, or (ii) taken or
appropriated (either permanently or for temporary periods) under the power of
eminent domain or condemnation by any authority having such power, or by virtue
of any actions or proceedings in lieu thereof, or if any notice or threat of
such taking or appropriation has been given or is pending at the Closing, then
Buyer, at its option, may either (a) cancel this Agreement by written notice to
Seller, in which event Title Company shall immediately refund the Earnest Money
to Buyer and neither Party shall have any further obligation hereunder, except
as specifically set forth in this Agreement, or (b) elect to proceed with
Closing, in which event the Purchase Price shall be reduced by an amount equal
to any sums previously paid or then payable to Seller by the insurance carrier
(plus an amount equal to the amount of the deductible feature of the Seller’s
insurance policy and the amount of any uninsured casualty) or by the condemning
authority, by reason of any such casualty or by reason of any such taking,
appropriation or action or proceeding in lieu thereof, and Seller shall transfer
and assign to Buyer at Closing any and all further insurance or condemnation
proceeds, claims, demands, actions and choses in action which may exist by
virtue of such casualty, taking, appropriation or action or proceeding in lieu
thereof; provided, however, that until the earlier of: (y) the Closing Date, or
(z) termination of this Agreement, Seller shall not make any voluntary
settlement or agreement regarding any casualty loss, taking, appropriation or
action or proceeding in lieu thereof with any insurance carrier or any
condemning authority, without first obtaining Buyer’s written consent to such
settlement or agreement, which consent shall not be unreasonably withheld or
delayed. If the damage or destruction by fire or other casualty result in damage
that costs less than One Hundred Thousand Dollars ($100,000) to repair, then
Buyer must proceed to close but shall be entitled to the rights provided for in
subheading (b) of this Section 9.

 

-7-



--------------------------------------------------------------------------------

10. Closing.

(a) The closing of the purchase and sale of the Property (the “Closing”) shall
occur on September 30, 2010 (the “Closing Date”); provided that LBA RIV-Company
ZNP, LLC, a Delaware limited liability acquires the iStar loan secured by the
Property on or before the Closing Date.

(b) Closing shall be conducted by correspondence through the Title Company. Any
and all documentary stamps, County transfer taxes or conveyance fees due and
payable upon the transfer of title contemplated herein shall be the
responsibility of and shall be paid by the Seller. Any City transfer taxes
payable upon transfer of title contemplated herein shall be split equally
between Buyer and Seller. Seller shall be responsible for the portion of the
premium on the Title Policy attributable to obtaining an ALTA Standard Coverage
Owner’s Policy of Title Insurance (2006) and any endorsements relating to
Affirmative Coverage that Seller agreed to obtain in order to remove title
defects. Buyer shall be responsible for the remaining portion of the premium on
the Title Policy attributable to coverage above ALTA Standard Coverage and any
endorsements that Buyer elects to obtain to the Title Policy. The closing costs
and prorations shall be as provided in this Agreement, or in the absence of such
provision, allocated according to the local custom in Alameda County,
California. All prorations shall be final except for any post-Closing tax
adjustment as provided in Section 8 above.

(c) Subject to the provisions of Section 8, above, Seller shall be entitled to
all income and shall be responsible for all expenses produced from the operation
of the Property which are allocable through and including the Closing Date.
Buyer shall be entitled to income and shall be responsible for all expenses
which are allocable to the period after the Closing Date. Unless otherwise
specifically set forth in this Agreement, at the Closing, all items of income
and expense shall be prorated in accordance with the foregoing principle.

11. Closing Documents. At the Closing, Seller shall execute and deliver to Title
Company: (i) a grant deed in customary, recordable form conveying fee simple
title to the Property to Buyer, using the Survey legal description, subject only
to the Permitted Exceptions and otherwise free and clear of all liens and
encumbrances except such as have been approved in writing by Buyer (the “Deed”);
(ii) any and all applicable transfer tax declarations or other transfer or sale
disclosure statements required by applicable law; (iii) a title affidavit in a
form satisfactory to the Buyer, Seller and the Title Company, suitable to permit
the Title Company to delete the standard, pre-printed exceptions (identified in
the Preliminary Report) from the Title Policy; (iv) a certification of
non-foreign status pursuant to Section 1445(b)(2) of the Internal Revenue Code,
as amended (the “Code”) and a California 593 Form (“593”); (v) an IRS Form
1099-S Disclosure Statement (if required under the Code); (vi) an assignment
(the “Assignment”), in a form satisfactory to the Buyer, of any and all leases,
contracts and/or service agreements, if any, pertaining to the Property that
Seller and Buyer agree prior to the Satisfaction Date will be assumed by Buyer
at the Closing; (vii) an assignment of any warranties pertaining to any
Improvements located on the Property, to the extent such warranties are
assignable; (viii) a bill of sale for the Personal Property being transferred,
which shall be substantially in the form attached as Exhibit C; (ix) a closing
statement; (x) the “Post-Closing Lease”, in the form attached hereto as
Exhibit F; and (xi) such other instruments, certificates or affidavits as may be
provided herein or as Buyer or Title Company may reasonably request to effect
the intention of the Parties

 

-8-



--------------------------------------------------------------------------------

hereunder. At the Closing, Buyer shall deliver to Title Company: (v) the
remaining portion of the Purchase Price and any other amounts that Buyer is
required to pay hereunder at the Closing, (w) the executed Assignment,
(x) Buyer’s executed counterpart of the Post-Closing Lease, (y) an executed
closing statement, and (z) such other executed instruments, certificates or
affidavits as may be provided herein or as Seller or Title Company may
reasonably request to effect the intention of the Parties hereunder.

12. Possession.

(a) Sole and actual possession of the Property shall be delivered to Buyer on
the Closing Date in the same condition as it is on the Effective Date, ordinary
wear and tear excepted and subject to Section 9, above, free and clear of any
rights or claims of any other party.

(b) Buyer acknowledges that Seller is in possession of the Property and
currently occupies Building #2. Seller agrees that it will be permitted to
remain in Building #2 following the Closing in accordance with the Post-Closing
Lease.

(c) The Personal Property shall be delivered to Buyer on the Closing Date in
“broom clean” condition and otherwise in the same condition as it is on the
Effective Date, ordinary wear and tear excepted.

13. Rights and Obligations. The rights and obligations of Seller and Buyer
herein contained shall inure to the benefit of and be binding upon the Parties
and their respective permitted assigns.

14. Notices. All notices required or permitted to be given hereunder shall be in
writing and delivered: (i) in person; or (ii) by certified or registered first
class prepaid U.S. Mail, return receipt requested; or (iii) prepaid by
nationally-recognized overnight courier service such as FedEx, or (iv) via
facsimile, to Seller or Buyer at their respective addresses set forth below, or
at such other addresses, notice of which shall previously have been given to the
other Party in accordance with this Section 14. Such notices shall be deemed
given when personally delivered or when deposited in the mail or with such
courier service. The Parties shall provide courtesy copies of notices by e-mail
or other means, but such copies shall not constitute notice under this
Agreement. Any notice sent by facsimile shall also be delivered using one of the
foregoing methods.

 

Seller:

  Zhone Technologies Campus, LLC   7001 Oakport Street   Oakland, CA 94621  
Attn: Kirk Misaka, CFO   E-mail: kmisaka@zhone.com   Facsimile: 510-777-7359

 

-9-



--------------------------------------------------------------------------------

with a courtesy copy to:   DLA Piper LLP (US)   2000 University Avenue   East
Palo Alto, CA 94303   Attn: James E. Anderson, Esq.   E-mail:
jim.anderson@dlapiper.com   Facsimile: 650-687-1158 Buyer:   LBA RIV-Company V,
LLC   17901 Von Karman Ave., Suite 950   Irvine, CA 92614   Attn: Steven R.
Layton   E-mail: Layton@lbarealy.com   Facsimile: (949) 955-9325 with a copy to:
  Allen Matkins Leck Gamble Mallory & Natsis LLP   1900 Main Street, 5th Floor  
Irvine, California 92614-7321   Attn: David W. Wensley, Esq.   E-mail:
dwensley@allenmatkins.com   Sandra A. Jacobson, Esq.   E-mail:
sjacobson@allenmatkins.com   Facsimile: (949) 553-8354

15. Seller’s Representations and Warranties. Seller hereby warrants and
represents to Buyer, as of the Effective Date and as of the Closing Date, as
follows:

(a) The execution, delivery and performance by Seller of its obligations under
this Agreement will not conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulations,
judgment, decree or order by which the Seller is bound, or by any of the
provisions of any contract to which the Seller is bound, or by the organic
agreements establishing and regulating the Seller’s business affairs, and the
Seller has full power and authority to enter into and consummate the
transactions contemplated by this Agreement, and all consents and approvals
necessary therefor have been obtained.

(b) Seller is the legal and equitable owner of fee simple title to the Property
and has the right to convey such fee simple title by Deed to Buyer on the
Closing Date free and clear of all options, rights, covenants, easements, liens
and other rights in favor of third parties, other than the Permitted Exceptions.
The Property is not subject to any: (i) outstanding agreements of sale, options,
liens, or other rights of third parties to acquire any interest(s) therein,
except as set forth in the Preliminary Report; (ii) ground leases or other
leases or tenancies (other than the lease of the entire Property to Zhone
Technologies, Inc. which will be terminated on the Closing), including but not
limited to equipment or signage leases, or other agreements relating to the
ownership of the Property; (iii) real estate, management, supply, promotional,
operating, maintenance, security or other service contracts, except such
contracts made available to Buyer for review pursuant to Section 7 hereof;
(iv) any declarations of covenants, conditions and restrictions, or similar
encumbrances, affecting the Property, except as provided in the Preliminary
Report; or (v) other encumbrance(s) other than as provided in the

 

-10-



--------------------------------------------------------------------------------

Preliminary Report. Seller shall not voluntarily encumber or allow the Property
to be encumbered by any of the foregoing without Buyer’s consent, which may be
granted or withheld in Buyer’s sole discretion.

(c) Seller does not hold any approvals, licenses, certificates, or permits to
own, occupy and/or maintain the Property, nor is Seller aware that any such
approvals, etc., are necessary for Seller’s current occupancy of the Property,
except such documents made available to Buyer for review pursuant to Section 7
hereof.

(d) No work has been done on the Property, or materials or utilities furnished,
that have not been fully paid for, and there is no claim against any portion of
the Property or Seller for or on account of work done, materials furnished or
utilities supplied to the Property. There are no payback agreements, revenue
bonds, utility debt service expenses or other charges or expenses applicable to
the Property.

(e) To the best of Seller’s knowledge: (i) there are no violations, or
threatened or pending violations, of any laws, statutes, ordinances, rules or
regulations with respect to the Property open, noticed or existing; and (ii) no
litigation, condemnation proceedings, eminent domain proceedings or similar
actions or proceedings are now pending or threatened against the Property, or
which could result in any judgment lien against the Property; nor does Seller
know of or have reasonable grounds to know of any basis for any such violation,
action or claim.

(f) There are no unpaid delinquent: (i) ad valorem real estate taxes or
assessments; or (ii) assessments for public improvements; pertaining to the
Property. To the best of Seller’s knowledge: (i) there are no public plans or
proposals for changes in road grade, access or other municipal improvements
which would affect the Property or result in any assessment; (ii) no ordinance
authorizing improvements, the cost of which might be assessed against Buyer or
the Property, is pending; and (iii) there is no appellate tax proceeding pending
for the reduction or increase of the assessed real estate tax valuation to the
Property or any portion thereof.

(g) The Property has direct legal and perpetual rights of access to and from the
Property to one or more public roads and any amounts due for improvements
(including, without limitation, construction of access roads) have either been
paid by Seller or shall be paid by Seller at or prior to the Closing Date.

(h) Utility services for water, sanitary and storm sewers, natural gas,
electricity, and telephone and telecommunications services are available either
at the Property or in the vicinity of the Property in locations wherein the
Buyer can connect to such existing utility infrastructures and extend the same
to the Property at its own expense through perpetual private easements that
benefit the Property or through public rights-of-way.

(i) To the best of Seller’s knowledge, without independent investigation or
inquiry, and except as provided for in the environmental report(s) made
available to Buyer pursuant to Section 7 hereof: (i) there are no underground
storage tanks on the Property, (ii) the Property has never been used as a
landfill or garbage dump, and (iii) there are no hazardous, toxic or infectious
wastes, substances or materials present on the Property in quantities or

 

-11-



--------------------------------------------------------------------------------

concentrations or otherwise stored or used in violation of any applicable
Environmental Laws (as herein defined). For these purposes, the term
“Environmental Laws” shall mean and refer to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 and the Super Fund Amendments
and Reauthorization Act (42 U.S.C. § 9601 et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. § 1801 et seq.); the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et seq.); the Federal Water Pollution
Control Act (33 U.S.C. § 1251 et seq.); the Clean Air Act (42 U.S.C. § 7401 et
seq.); the Toxic Substances Control Act of 1976 (15 U.S.C. § 2601 et seq.); the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.); the Occupational Safety and
Health Act of 1970 (29 U.S.C. § 651 et seq.); and the Emergency Planning and
Community Right to Know Act (42 U.S.C. § 11001 et seq.); each as heretofore and
hereafter amended or supplemented, and any future or present local, state or
federal statute, rule or regulation pertaining to the regulation and protection
of the environment, industrial hygiene, pollution, or environmental effects on
health and safety.

(j) There are no general assignments for the benefit of creditors, or voluntary
or involuntary proceedings in bankruptcy, existing, pending or, to the best of
Seller’s knowledge, threatened against Seller.

References to the “best of Seller’s knowledge” shall refer only to the actual,
present knowledge of Kirk Misaka (the “Seller’s Knowledge Party”), as of the
Effective Date and as of the Closing Date, without any duty of inquiry or
investigation. Buyer and Seller acknowledge that the Seller’s Knowledge Party
shall have no personal liability for the representations and warranties made in
this Section 15 or elsewhere in this Agreement.

The representations and warranties in Section 15 shall survive the Closing Date
for a period of one (1) year. No claim for a breach of any representation or
warranty of Seller shall be actionable or payable if Buyer had actual knowledge
(or had information provided by its representatives and consultants) of the
breach in question prior to Closing and Buyer had the right to terminate this
Agreement as a result thereof pursuant to the terms hereof, and Buyer
nevertheless proceeds to Closing. After the Closing, other than in the case of
Seller fraud, Seller shall have no liability to Buyer for a breach of any
representation or warranty (i) unless the valid claims for all such breaches
collectively aggregate more than Twenty Five Thousand Dollars ($25,000), in
which event the full amount of such valid claims shall be actionable with
respect to actual damages (but in no event any punitive, consequential, or
special damages) up to a limit of Five Hundred Thousand Dollars ($500,000), and
(ii) unless written notice containing a description of the specific nature of
such breach shall have been given by Buyer to Seller prior to the expiration of
the applicable period specified in the first sentence of this paragraph and an
action shall have been commenced by Buyer against Seller within sixty (60) days
after expiration of such applicable period. Notwithstanding the foregoing, if
Buyer’s claims hereunder shall exceed the sum of Twenty Five Thousand Dollars
($25,000), then Seller shall be liable to Buyer hereunder for Buyer’s losses
starting with “dollar one” (as opposed to simply the losses exceeding Twenty
Five Thousand Dollars ($25,000)).

16. Buyer’s Representations, Warranties and Release of Claims. Buyer hereby
warrants and represents to Seller, as of the Effective Date and as of the
Closing Date, as follows:

 

-12-



--------------------------------------------------------------------------------

(a) The execution, delivery and performance by Buyer of its obligations under
this Agreement will not conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulations,
judgment, decree or order by which the Buyer is bound, or by any of the
provisions of any contract to which the Buyer is bound, or by the organic
agreements establishing and regulating the buyer’s business affairs, and the
Buyer has full power and authority to enter into and consummate the transactions
contemplated by this Agreement, and all consents and approvals necessary
therefor have been obtained.

(b) There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending or to the best of Buyer’s
knowledge, threatened against Buyer which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.

(c) There are no general assignments for the benefit of creditors, or voluntary
or involuntary proceedings in bankruptcy, existing, pending or, to the best of
Buyer’s knowledge, threatened against Buyer.

(d) Buyer acknowledges that as of the Satisfaction Date it will have had an
adequate opportunity to inspect the Property and to investigate its physical
characteristics and conditions. Upon the Satisfaction Date, Buyer shall be
deemed to have waived any and all objections to the Property, if Buyer has
delivered to Seller the notice of satisfaction of the Conditions as provided in
Section 4(a). Other than as expressly set forth in this Agreement and/or in the
documents to be executed and delivered by Seller pursuant to this Agreement as
of the Closing, Buyer acknowledges and agrees that (i) Buyer is acquiring the
Property in its “AS IS” condition, WITH ALL FAULTS, IF ANY, AND WITHOUT ANY
WARRANTY, EXPRESS OR IMPLIED, and (ii) neither Seller nor any agents,
representatives, trustees, beneficiaries or employees of Seller have made any
representations or warranties, direct or indirect, oral or written, express or
implied, to Buyer or Buyer’s officers, directors, shareholders, representatives,
partners, affiliated entities, employees or agents (collectively, “Buyer’s
Agents”) with respect to the condition of the Property, its fitness for any
particular purpose, or its compliance with any laws, and Buyer is not aware of
and does not rely upon any such representation. Buyer acknowledges that the due
diligence period will have afforded Buyer the opportunity to make such
inspections (or have such inspections made by consultants) as it desires of the
Property and all factors relevant to its use, including, without limitation, the
interior, exterior, and structure of any improvements on the Property, the
condition of soils and subsurfaces, and the status of all zoning, permitting and
other entitlements relevant to the use or contemplated use of the Property.
Buyer acknowledges that during the due diligence period, Buyer and Buyer’s
agents will independently and with the assistance of its professional advisors
and consultants undertake whatever studies, tests and investigation Buyer
desires to conduct relating to the Property (including, without limitation,
economic reviews, soils tests, engineering analyses, pest and mold inspections,
environmental analyses and analyses of the records of any governmental or
quasi-governmental entity having jurisdiction over the Property). Subject to the
express representations, warranties and covenants of Seller as set forth in this
Agreement and/or in the documents to be executed and delivered by Seller
pursuant to this Agreement as of the Closing, Buyer has entered into this
Agreement based upon the opportunity to conduct such inspections. Except as
otherwise expressly provided herein and/or in the documents to be executed and
delivered by Seller pursuant to this Agreement as of the Closing, Buyer is
relying

 

-13-



--------------------------------------------------------------------------------

solely on its own investigation as to the Property and its value and is assuming
the risk that adverse physical, economic or other conditions (including, without
limitation, adverse environmental conditions, mold, dry rot, termite
infestation, asbestos-containing materials in the Improvements, and the status
of compliance with the requirements of the Americans with Disabilities Act of
1990) may not have been revealed by such investigation. Buyer acknowledges that
if Buyer elects prior to the Due Diligence Date to continue this Agreement,
Buyer agrees to purchase the Property without regard to any such condition,
subject to the express representations, warranties and covenants of Seller as
set forth in this Agreement and/or in the documents to be executed and delivered
by Seller pursuant to this Agreement as of the Closing.

(e) Except for (1) Seller’s breach of its covenants, representations or
warranties in this Agreement and/or in any of the documents to be executed and
delivered by Seller pursuant to this Agreement as of the Closing, and
(2) Seller’s fraud, Buyer, on behalf of itself and Buyer’s Agents and successors
and assigns to this Agreement (collectively, the “Releasors”), hereby completely
releases and forever discharges Seller and Seller’s officers, board members,
partners, affiliates, employees, successors, assigns, heirs, agents, and
representatives from and against all claims, liabilities, demands, judgments,
damages, losses and costs (collectively, “Claims”) whether known or unknown
which may arise from or be related to the following (collectively, the “Released
Matters”): (i) the physical condition, quality, quantity, and state of repair of
the Property and the prior operation of the Property, (ii) the Property’s
compliance or lack of compliance with any federal, state or local laws or
regulations, (iii) any latent or patent defect affecting the Property, and
(iv) any past, present or future presence or existence of hazardous substances
on, under or about the Property or with respect to any past, present or future
violation of any Environmental Laws. In connection with such waiver and
relinquishment, Buyer acknowledges that it is aware that it hereafter may
discover Claims or facts in addition to or different from those which it now
knows or believes to exist with respect to the Released Matters, but that it is
its intention to fully, finally and forever to settle and release all of the
Released Matters on behalf of the Releasors in accordance with the provisions of
this Section 16(e), and the release set forth herein shall be and remain in
effect as a full and complete release notwithstanding the discovery or existence
of any such additional or different Claims or facts. The foregoing release of
Claims shall be binding on Releasors. In connection with the release provided in
this Section 16, Buyer expressly waives the benefits of Section 1542 of the
California Civil Code which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Buyer’s Initials                     

References to the “best of Buyer’s knowledge” shall refer only to the actual,
present knowledge of David Thomas (the “Buyer’s Knowledge Party”), as of the
Effective Date and as of the Closing Date, without any duty of inquiry or
investigation. Buyer and Seller acknowledge

 

-14-



--------------------------------------------------------------------------------

that the Buyer’s Knowledge Party shall have no personal liability for the
representations and warranties made in this Section 16 or elsewhere in this
Agreement.

The representations and warranties in Section 16 shall survive the Closing Date
for a period of one (1) year.

17. Default and Remedies.

(a) Except for the Parties obligations under Section 11 which must be performed
prior to the Closing, in the event of any default, the non-defaulting Party
shall give the defaulting Party written notice of the occurrence of such default
(a “Default Notice”) and the defaulting Party shall have ten (10) days following
its receipt of such Default Notice in which to cure such default hereunder.

(b) IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED DUE TO A DEFAULT OF BUYER AFTER THE SATISFACTION DATE, THE EARNEST
MONEY (TO THE EXTENT PREVIOUSLY PAID BY BUYER TO ESCROW HOLDER, INCLUDING ALL
INTEREST EARNED FROM THE INVESTMENT THEREOF) SHALL BE RELEASED TO SELLER AS
LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE
EVENT THAT THE SALE IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE. THEREFORE, BY SEPARATELY EXECUTING THIS SECTION
17(a) BELOW, THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY MADE BY BUYER ON OR
BEFORE THE DATE OF BUYER’S DEFAULT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS
THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES, AND AS SELLER’S EXCLUSIVE
REMEDY AGAINST BUYER IN THE EVENT OF BUYER’S DEFAULT HEREUNDER AND THAT IF THE
CLOSING DOES NOT OCCUR AS A RESULT THEREOF, AS SELLER’S SOLE AND EXCLUSIVE
REMEDY AGAINST BUYER ARISING FROM SUCH FAILURE OF THE SALE TO CLOSE DUE TO
DEFAULT BY BUYER (SELLER HEREBY WAIVING ANY RIGHT TO SEEK DAMAGES, TO SUE FOR
SPECIFIC PERFORMANCE OR PURSUE ANY OTHER REMEDIES HEREUNDER AT LAW OR IN EQUITY
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 17(b) BELOW). BY THEIR
SEPARATELY EXECUTING THIS SECTION 17(b) BELOW, BUYER AND SELLER ACKNOWLEDGE THAT
THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES,
AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.
SELLER HEREBY WAIVES ANY AND ALL BENEFITS IT MAY HAVE UNDER CALIFORNIA CIVIL
CODE SECTION 3389. NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION TO THE
CONTRARY, THIS SECTION 17(b) SHALL IN NO WAY LIMIT OR RESTRICT SELLER’S RECOVERY
UNDER SECTION 4(c), SECTION 19, SECTION 20, or SECTION 23 HEREOF.

BUYER:                                 SELLER:                     

 

-15-



--------------------------------------------------------------------------------

(c) In the event that the Closing does not occur as a result of a breach of any
of Seller’s covenants, representations, warranties or other obligations under
this Agreement, then Buyer shall have as its sole and exclusive remedy the right
to either (i) terminate this Agreement and to receive a return of the Earnest
Money together with an additional sum from Seller equal to Buyer’s actual,
documented a out-of-pocket third party costs and expenses in connection with
this transaction but in no event in excess of One Hundred Thousand Dollars
($100,000), or (ii) seek the remedy of specific performance to enforce Seller’s
obligation to convey title to the Property to Buyer in accordance with the terms
and conditions of this Agreement. If Buyer elects remedy (i) in the preceding
sentence, Buyer shall direct Title Company to record or release to Seller the
quitclaim deed described in Section 18, below.

(d) Notwithstanding Section 17(b) and Section 17(c) hereof, in no event shall
such provisions limit the damages recoverable by either Party against the other
Party due to the other Party’s obligation to indemnify such Party in accordance
with this Agreement.

18. Memorandum of Agreement. Promptly upon Buyer’s request, the Seller agrees to
execute a Memorandum of this Agreement, in recordable form, and substantially in
the form attached as Exhibit D; provided that Buyer delivers to the Title
Company to be held in escrow an executed and notarized quitclaim deed to Seller
terminating its rights under the Memorandum of this Agreement. Title Company
shall be permitted to record, or release such quitclaim deed to Seller for
recording, against the Property if this Agreement is terminated for any reason
except Seller’s default, as set forth in Section 17(c), above. Buyer shall have
the right to cause Title Company to record such Memorandum at Buyer’s expense,
including transfer or recording taxes, if any. Seller also agrees to execute
such transfer tax declarations or similar documentation as may be required to
facilitate such recording.

19. Use of Brokers. Seller and Buyer hereby warrant that neither Party has an
obligation to pay an outside brokerage commission for the sale of the Property.
Buyer and Seller hereby agree to indemnify, defend and hold harmless the other
Party from and against any liability, cost or expense, plus all costs of
collection, including litigation expenses and attorneys’ fees, as a result of a
claim for a commission, fee or other compensation made by any real estate
broker, finder or other person and asserted against the other Party by reason of
an arrangement made or alleged to have been made by the indemnifying Party.

20. Attorneys’ Fees. In the event that either Party shall bring an action or
legal proceeding for an alleged breach of any provision of this Agreement or any
representation, warranty, covenant or agreement herein set forth, or to enforce,
protect, determine or establish any term, covenant or provision of this
Agreement or the rights hereunder of either Party, the prevailing Party shall be
entitled to recover from the non-prevailing Party, as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys’ fees and costs, expert witness fees and court costs as may be fixed
by the court or jury.

21. Binding Effect. This Agreement is executed by Buyer and submitted to Seller
as an offer to purchase the Property. If: (i) Seller does not execute and
deliver this Agreement, without revision, to Buyer within five (5) business days
after the date of Buyer’s execution of this Agreement, Buyer’s offer shall
terminate and expire; or (ii) in the event Buyer delivers written

 

-16-



--------------------------------------------------------------------------------

notice to Seller within such period, revoking its offer to purchase; in either
event, Buyer shall have no further liability or obligation hereunder.

22. Confidentiality. The terms of this Agreement, the results of any tests and
inspections performed by or on behalf of Buyer, and any information provided or
made available by Seller pursuant to Section 7, above, shall be kept and
maintained confidential and shall not be disclosed by either Party to any third
party without the prior written consent of the other Party. This provision shall
not prohibit disclosures on a “need to know” basis to employees, agents,
attorneys, brokers, surveyors, title companies, engineers, contractors, lenders,
etc., as necessary to obtain financing or governmental permits and approvals, to
potential tenants, or as compelled by legal process or required by law. This
provision shall survive any termination of this Agreement, but shall not survive
the close of escrow. Seller’s additional non-circumvention obligation is set
forth in Section 25, below.

23. Section 1031 Exchange. In the event that either Party elects to structure
this transaction as a like-kind exchange pursuant to Section 1031 of the Code,
the other Party shall reasonably cooperate upon the request of the electing
Party, including prompt execution of such documents as may reasonably be
required to effectuate such exchange, provided that: (a) the electing Party
shall bear all costs in connection with such exchange and shall indemnify and
hold the other Party harmless from and against any cost, claims, expenses or
liabilities (including attorney’s fees) incurred by the other Party solely as a
result of structuring the transaction as a like-kind exchange; and (b) the
exchange shall have no material effect on the terms of either Party’s rights or
obligations under this Agreement. Notwithstanding any other provision of this
Agreement to the contrary, Seller agrees that Buyer may assign its rights in
this Agreement to a third party as part of any such exchange. Nothing contained
herein shall prevent both Parties from electing a like-kind exchange.

24. Force Majeure. Except with regard to the payment of money due, if either
Party hereto shall be delayed, hindered in, or prevented from the performance of
its obligations hereunder by reason of any occurrence which is not within the
reasonable anticipation or control of such Party, including but not limited to
strikes, lockouts, labor troubles, governmental action or inaction, failure of
power, riots, insurrection, war, acts of God, or other similar reason, and which
occurrence, in any event, is not a result of the intentional act, negligence or
willful misconduct of such Party (a “Force Majeure Event”), such Party’s
performance shall be excused for the period of time equivalent to the delay
caused by such Force Majeure Event, provided such Party gives prompt notice to
the other Party of such delay.

25. Miscellaneous Provisions.

(a) This Agreement shall be interpreted and enforced according to the laws of
the State of California, without reference to its conflict of laws rules. The
venue of any litigation arising out of this Agreement shall lie exclusively with
the state or federal court in whose district the Property is located.

(b) All headings and section designations of this Agreement are inserted for
convenience only and do not form a part of this Agreement or limit, expand or
otherwise alter the meaning of any provisions hereof.

 

-17-



--------------------------------------------------------------------------------

(c) This Agreement, and any amendments hereto, may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The Parties agree that,
except for notices (which are governed by Section 14, above), signatures
transmitted by facsimile or scanned and emailed shall have the legal effect of
original signatures. At the request of either Party, the Parties shall promptly
exchange executed original counterparts of this Agreement or any amendment.

(d) The provisions of this Agreement are intended to be for the sole benefit of
the Parties and their respective successors and assigns, and none of the
provisions of this Agreement are intended to be, nor shall they be construed to
be, for the benefit of any third party.

(e) If, under any provision of this Agreement: (i) the date any act to be done
or action to be taken; or (ii) the last day of any time period, including any
notice period; falls on a Saturday, Sunday or legal holiday in the state whose
law governs this Agreement, then such act or action shall be deemed to have been
validly done or taken on, or such time period shall be deemed extended to, the
next succeeding day which is not a Saturday, Sunday or legal holiday, and all
succeeding time periods shall be deemed extended accordingly. Unless otherwise
specified in this Agreement, all references herein to a “day” or “days” shall
refer to calendar days.

(f) Buyer may assign this Agreement and all of its interests herein to an entity
related to Buyer or affiliated with Buyer. Upon any assignment, the assignee
shall have and be subject to all the rights, benefits, duties and obligations of
Buyer hereunder, but the Buyer shall not be released from any of its obligations
under this Agreement.

(g) This Agreement represents the entire agreement between Seller and Buyer
covering everything agreed upon or understood in this transaction. There are no
oral promises, conditions, representations, understandings, interpretations or
terms of any kind as conditions or inducements to the execution hereof or in
effect between the Parties. No change or addition shall be made to this
Agreement except by a written agreement duly executed by Seller and Buyer.

(h) The Parties acknowledge that each has been represented by, or has had the
opportunity to consult with, legal counsel of its own choosing in this matter,
and this Agreement has been arrived at through arms’ length negotiation. For
purposes of the rule of contract interpretation that construes a document
against its drafter, the Parties agree that neither Party nor its counsel shall
be considered the drafter hereof.

(i) If any term, covenant or condition of this Agreement is held to be invalid
or unenforceable in any respect, such invalidity or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed in
accordance with its intent as if such invalid or unenforceable provision had
never been contained herein.

(j) No failure by either Party, at any time, to require the performance by the
other of any term of this Agreement, shall in any way affect the right of either
Party to enforce such terms, nor shall any waiver by either Party of any term
hereof be taken or held to be a waiver of any other provision of this Agreement.
No waiver of any term or provision of this

 

-18-



--------------------------------------------------------------------------------

Agreement shall be effective unless the same is in writing and signed by the
Party granting such waiver.

(k) Buyer represents and warrants to Seller that, subject to any provisions
hereof to the contrary, it is a legal entity duly organized, existing in good
standing and qualified to do business in the State of California. At the time of
Closing, Buyer or its assignee shall be an entity duly organized, existing in
good standing and qualified to do business in the state where the Property is
located. Buyer represents and warrants to Seller that: it has full power and
authority to enter into this Agreement and to assume and perform all of its
obligations under this Agreement; and the person executing this Agreement on its
behalf has been duly authorized and is empowered to bind it to this Agreement.

(l) Seller represents and warrants to Buyer that: subject to any provisions
hereof to the contrary, it is a legal entity duly organized and existing in good
standing, and is qualified to do business in the state where the Property is
located; it has full power and authority to enter into this Agreement and to
assume and perform all of its obligations under this Agreement; and the person
executing this Agreement on its behalf has been duly authorized and is empowered
to bind it to this Agreement. If any Seller is an individual, that Party
represents and warrants that he or she shall take such steps as are necessary to
convey his or her interest in the Property free and clear of all marital or
homestead rights of his or her spouse.

(m) The parties to this Agreement shall in good faith undertake to perform their
respective obligations under this Agreement, to satisfy all conditions for which
they are responsible, and to cause the transactions contemplated by this
Agreement to be carried out in accordance with the terms of this Agreement. In
that regard, the Parties agree to promptly execute such other documents and to
perform such other acts as may be reasonably necessary to carry out the purpose
and intent of this Agreement. Concerning all matters in this Agreement requiring
the consent or approval of either Party, the Parties agree that any such consent
or approval shall not be unreasonably withheld, conditioned or delayed, unless
otherwise specifically provided in this Agreement.

(n) All Exhibits to this Agreement are incorporated herein as though fully set
forth.

(o) Buyer acknowledges that the Disclosure Statutes (hereinafter defined)
require that a seller of real property in California must make certain
disclosures regarding certain natural hazards potentially affecting the
property, as more particularly provided therein. As used in this Agreement,
“Disclosure Statutes” means, collectively, California Government Code Sections
8589.3, 8589.4 and 51183.5, California Public Resources Code Sections 2621.9,
2694 and 4136 and any other California statutes that require Seller to make
disclosures concerning the Property. Seller will deliver to Buyer a Natural
Hazard Disclosure Report for the Property in accordance with the foregoing
statutes (the “Report”). Buyer hereby agrees as follows with respect to the
Disclosure Statutes and the Report: (i) that the delivery of the Report to Buyer
as provided above shall be deemed to satisfy all obligations and requirements of
Seller under the Disclosure Statutes; (ii) that Seller shall not be liable for
any error or inaccuracy in, or omission from, the information in the Report;
(iii) that the Report was provided by Seller for purposes of complying with the
Disclosure Statutes and shall not be deemed to constitute a representation or

 

-19-



--------------------------------------------------------------------------------

warranty by Seller as to the presence or absence in, at or around the Property
of the conditions that are the subject of the Disclosure Statutes; and (iv) the
Report is for Seller and Buyer only and is not for the benefit of, or to be used
for any purpose by, any other party, including, without limitation, insurance
companies, lenders, or governmental agencies.

(p) Following the Closing Date and in connection with Buyer’s negotiation of a
lease with a major tenant of all or a portion of the Property, Buyer may elect
to modify the off-ramp and change the street name from Zhone Way. Seller agrees
to cooperate with Buyer’s efforts to so modify the off-ramp and change the
street name from Zhone Way. Seller’s obligations set forth in this section shall
survive the close of escrow and shall not be merged with the recordation of the
grant deed.

[End of text of Agreement. Execution on following page.]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.

SELLER:

 

ZHONE TECHNOLOGIES CAMPUS, LLC,

a California limited liability company

By:       Kirk Misaka, CFO Date:             , 2010

 

BUYER:   

LBA RIV-COMPANY V, LLC,

a Delaware limited liability company

its Member

   By:      LBA REIT IV, LLC,         a Delaware limited liability company


its Sole Member and Manager

        By:      LBA Realty Fund IV, L.P.,              a Delaware limited
partnership,


its Sole Manager

             By:      LBA Management Company IV, LLC,                   a
Delaware limited liability company,


its General Partner

                  By:      LBA Realty LLC,                        a Delaware
limited liability company,


its Manager

                       By:      LBA Inc.,                             a
California corporation,                             its Managing Member        
                    By:  

 

                            Name:  

 

                            Title:  

 

  

Date:             , 2010

 

-21-



--------------------------------------------------------------------------------

Index to Exhibits

Exhibit A – Legal Description of the Real Estate

Exhibit B – Form of Escrow Agreement

Exhibit C – Form of Bill of Sale

Exhibit D – Form of Memorandum of Agreement

Exhibit E – Personal Property Included in Sale

Exhibit F – Form of Post-Closing Lease

 

-22-



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Real Estate

LEGAL DESCRIPTION

Real property in the City of Oakland, County of Alameda, State of California,
described as follows:

PARCEL ONE:

PARCEL B AS SHOWN ON PARCEL MAP NO. 8590, AS FILED FOR RECORD IN THE COUNTY OF
ALAMEDA, STATE OF CALIFORNIA ON JUNE 28, 2007 IN BOOK 298, PAGE(S) 88 AND 89 IN
THE OFFICE OF THE ALAMEDA COUNTY RECORDER.

PARCEL TWO:

NON-EXCLUSIVE EASEMENTS FOR FIRE LINE, SEWER LINE, STORM DRAIN LINE, INGRESS AND
EGRESS AS SET FORTH IN THAT CERTAIN DOCUMENT ENTITLED “RECIPROCAL EASEMENT AND
MAINTENANCE AGREEMENT”, EXECUTED BY AND BETWEEN ZHONE TECHNOLOGIES CAMPUS, LLC,
A CALIFORNIA LIMITED LIABILITY COMPANY AND THE REDEVELOPMENT AGENCY OF THE CITY
OF OAKLAND, RECORDED JUNE 29, 2007 AS INSTRUMENT NO. 2007-242123 OF OFFICIAL
RECORDS.

APN: 041-3902-022

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

Form of Escrow Agreement

ESCROW AGREEMENT

 

Escrow Number:   NCS-                            Date:             , 2010

Property Address: 6775, 7195 and 7001 Oakport Street, Oakland, Alameda County,
California,

Deposit Amount: $1,000,000.00

LBA RIV-COMPANY V, LLC, a Delaware limited liability company (the “Buyer”), and
ZHONE TECHNOLOGIES CAMPUS, LLC, a California limited liability company (the
“Seller”), are parties to that certain Real Estate Purchase Agreement (the
“Agreement”) dated as of             , 2010, with respect to the above
referenced property (the “Property”), which is more particularly described in
the Agreement. The Buyer has deposited the sum of One Million Dollars
($1,000,000.00) (the “Deposit”) with First American Title Insurance Company (the
“Title Company”) to be held under the terms of the Agreement and the terms of
this Escrow Agreement (the “Escrow Agreement”). Prior to the Satisfaction Date
(as defined in the Agreement), or if the Satisfaction Date has not occurred by
the Due Diligence Date (as defined in the Agreement), the Deposit shall be
refunded by the Title Company to the Buyer upon receipt of a written request
from the Buyer, together with evidence that the Buyer has given the Seller
written notice of termination in accordance with the terms of the Agreement, or
that the Due Diligence Date has occurred. Following the Satisfaction Date (or
following the Due Diligence Date, if the Title Company has not received any
written request from the Buyer as set forth above), the Earnest Money (as
defined in the Agreement) shall be held in escrow by the Title Company and
delivered only upon the joint written order of the Buyer and Seller or their
respective legal representatives or assigns, except as otherwise specifically
provided herein; and the Buyer and Seller each agree to give such written orders
to the Title Company in accordance with the terms of the Agreement.

Following the Satisfaction Date, the Title Company is hereby expressly
authorized to disregard, in its sole discretion, any and all unilateral notices
or warnings given by any of the parties hereto, or by any other person or
corporation, except as otherwise expressly provided herein, but Title Company is
hereby expressly authorized to regard and to comply with and obey any and all
orders, judgments or decrees entered or issued by any court with or without
jurisdiction, and in case Title Company obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any of the parties
hereto or any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being entered without
jurisdiction or being subsequently reversed, modified, annulled, set aside or
vacated. In case of any suit or proceeding regarding this escrow, to which Title
Company is or may at any time become a party, it shall have a lien on the
contents hereof for any and all costs, attorneys’ fees, whether such attorneys
shall be regularly retained or specially employed, and any other expenses which
it may have incurred or become liable for on account thereof, and it shall be
entitled to reimburse itself therefor out of said deposit, and the undersigned
jointly and severally agree to pay Title Company upon demand all such costs,
fees and expenses so incurred.

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

Except as expressly provided herein, in no case shall the above mentioned
deposits be surrendered except on an order signed by the parties hereto, their
respective legal representatives or assigns, or in obedience of the process or
order of court as aforesaid.

Unless directed otherwise in writing by Buyer, all deposits made pursuant to
this Escrow Agreement shall be invested on behalf of the Buyer in investments
limited to interest-bearing, federally-insured instruments with a national bank
or federal savings bank or in a money market fund authorized to invest solely in
direct obligations of the United States of America (“Qualified Investments”).
The funds invested in this manner shall have a maturity of 30 days or less.
Interest and other earnings on any funds invested hereunder shall be added to
the funds held on deposit by Title Company hereunder, and losses, if any,
incurred from any such investment shall reduce the balance of the funds on
deposits hereunder. Buyer shall provide Title Company with its taxpayer
identification number and such investment forms as it may reasonably require.
Title Company shall, upon request furnish information concerning its procedures
for such investment, but shall not charge or otherwise assess any additional
fees for the investment of such funds.

Billing Instructions: Escrow fee in the amount of $0.00 will be billed as
follows: Half to Seller and half to Buyer. NOTE – ESCROW FEES WAIVED IN
ANTICIPATION THAT THE TITLE COMPANY WILL BE PROVIDING TITLE INSURANCE
UNDERWRITING SERVICES IN CONNECTION WITH THE AGREEMENT FOR WHICH IT WILL BE
COMPENSATED AT CLOSING.

Except as to deposits of funds for which Title Company has received express
written direction concerning investment to other handling, the parties hereto
agree that the Title Company shall be under no duty to invest or reinvest any
deposits at any time held by it thereunder; and, further that Title Company may
commingle such deposits with other deposits or with its own funds in the manner
provided for the administration of funds held as a fiduciary under applicable
law, provided, however, nothing herein shall diminish Title Company’s obligation
to apply the full amount of the deposits in accordance with the terms of the
Agreement.

In the event the Title Company is requested to invest deposits hereunder in
Qualified Investments pursuant to this agreement, Title Company shall not be
held responsible for any loss of principal or interest which may be incurred as
a result of making the investments or redeeming said investment for the purposes
of these escrow instructions except to the extent that Title Company negligently
or willfully fails to follow such investment directions.

This Escrow Agreement is intended to be executed in triplicate, but may be
executed in multiple counterparts. Each such counterpart shall be deemed an
original, but all of which together shall constitute one and the same document.
The parties agree that, except for notice purposes, signatures transmitted by
facsimile or scanned and e-mailed shall have the legal effect of original
signatures. Upon the request of any party, the parties shall promptly exchange
executed original counterparts of this Escrow Agreement.

[Execution page and Exhibit A to be added.]

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

EXHIBIT C

Form of Bill of Sale

 

STATE OF CALIFORNIA      )         ) SS:    COUNTY OF ALAMEDA      )   

KNOW ALL MEN BY THESE PRESENTS:

1. That ZHONE TECHNOLOGIES CAMPUS, LLC, a California limited liability company
having an address of 7001 Oakport Street, Oakland, CA 94621 (“Seller”) in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
received from LBA RIV-COMPANY V, LLC, a Delaware limited liability company,
having an address at One Embarcadero Center, Suite 710, San Francisco,
California 94111 (“Buyer”), does hereby sell, assign and transfer unto Buyer all
of Seller’s right, title and interest in and to all of the following described
property (the “Personalty”) located in or on, and used solely in connection with
the ownership, maintenance and/or operation of the real estate commonly known as
6775, 7195 and 7001 Oakport Street, Oakland, California (the “Premises”), and
more particularly described on Exhibit A attached hereto and made a part hereof:

(a) See attached Exhibit A.

2. Seller hereby covenants, warrants and represents to Buyer that:

(a) Seller has good and marketable title to the Personalty, free and clear of
any mortgage, charge, security interest, lien, claim, charge or other
encumbrance of any nature or kind whatsoever;

(b) Seller has the authority to sell the Personalty to the Buyer, and to assign
its rights in and to all the other intangible property listed above free and
clear of any rights of third parties;

(c) Buyer shall, immediately after execution and delivery of this Bill of Sale,
have quiet and peaceful possession and enjoyment of the Personalty for its own
use and benefit without any manner of hindrance, interruption, molestation,
claim or demand whatsoever of, from or by the Seller or any person;

(d) Seller will, from time to time and at all times hereafter, on every
reasonable request of the Buyer, make, do and execute or cause to be made, done
and executed all further acts, deeds or assurances as may be reasonably required
by the Buyer to more effectually and completely vest title to the Personalty in
the Buyer;

(e) Seller agrees to indemnify and save harmless the Buyer from all costs,
damages, expenses and other losses resulting or arising from the breach or
untruth of any covenant, warranty or representation made or given by the Seller
hereunder.

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

3. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in that certain Real Estate Purchase Agreement, dated
            , 2010, between Seller and Buyer in respect of the purchase and sale
of the Premises.

4. This Bill of Sale and Assignment shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

[Add execution block for Seller and Exhibit A.]

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

EXHIBIT D

Form of Memorandum of Agreement

 

Prepared By and When Recorded Return To:

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

 

(Space Above For Recorder’s Use)

MEMORANDUM OF AGREEMENT

THIS MEMORANDUM OF AGREEMENT (this “Memorandum”) is made this              day
of             , 2010, by and between LBA RIV-COMPANY V, LLC, a Delaware limited
liability company (the “Buyer”) and ZHONE TECHNOLOGIES CAMPUS, LLC, a California
limited liability company (the “Seller”), with reference to the following facts:

1. Agreement to Purchase. Buyer and Seller have heretofore entered into a Real
Estate Purchase Agreement dated as of             , 2010 (the “Agreement”),
pursuant to which the Buyer has agreed to purchase and the Seller has agreed to
sell certain real estate that is identified on Exhibit A, attached hereto,
located in the City of Oakland, Alameda County, California (the “Property”), all
on terms and conditions more specifically set forth in the Agreement. The
outside date for the Closing under the Agreement is September 30, 2010.

2. Purpose of Memorandum. This Memorandum has been prepared and executed for the
purpose of recordation, to provide notice to third parties of the rights of the
Buyer to purchase the Property pursuant to the terms of the Agreement. This
Memorandum in no way modifies the provisions of the Agreement.

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

SELLER:

 

ZHONE TECHNOLOGIES CAMPUS, LLC,

a California limited liability company

By:  

 

  Kirk Misaka, CFO

 

BUYER:   

LBA RIV-COMPANY V, LLC,

a Delaware limited liability company

its Member

   By:    LBA REIT IV, LLC,      

a Delaware limited liability company

its Sole Member and Manager

      By:    LBA Realty Fund IV, L.P.,          a Delaware limited partnership,


its Sole Manager

         By:    LBA Management Company IV, LLC,             a Delaware limited
liability company,


its General Partner

            By:    LBA Realty LLC,               

a Delaware limited liability company,

its Manager

               By:    LBA Inc.,                   a California corporation,   
               its Managing Member                   By:   

 

                  Name:   

 

                  Title:   

 

  

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

State of California    )    County of                         )   

 

On                                         , before me,
                                         
                                         
                                               ,       (insert name of notary)

Notary Public, personally appeared                                          
   , who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

   (Seal)

ACKNOWLEDGMENT

 

State of California    )    County of                         )   

 

On                                         , before me,
                                         
                                         
                                               ,       (insert name of notary)

Notary Public, personally appeared                                         
    , who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

 

   (Seal)

 

EXHIBIT D

-3-



--------------------------------------------------------------------------------

Exhibit “A”

to

EXHIBIT D

Legal Description

LEGAL DESCRIPTION

Real property in the City of Oakland, County of Alameda, State of California,
described as follows:

PARCEL ONE:

PARCEL B AS SHOWN ON PARCEL MAP NO. 8590, AS FILED FOR RECORD IN THE COUNTY OF
ALAMEDA, STATE OF CALIFORNIA ON JUNE 28, 2007 IN BOOK 298, PAGE(S) 88 AND 89 IN
THE OFFICE OF THE ALAMEDA COUNTY RECORDER.

PARCEL TWO:

NON-EXCLUSIVE EASEMENTS FOR FIRE LINE, SEWER LINE, STORM DRAIN LINE, INGRESS AND
EGRESS AS SET FORTH IN THAT CERTAIN DOCUMENT ENTITLED “RECIPROCAL EASEMENT AND
MAINTENANCE AGREEMENT”, EXECUTED BY AND BETWEEN ZHONE TECHNOLOGIES CAMPUS, LLC,
A CALIFORNIA LIMITED LIABILITY COMPANY AND THE REDEVELOPMENT AGENCY OF THE CITY
OF OAKLAND, RECORDED JUNE 29, 2007 AS INSTRUMENT NO. 2007-242123 OF OFFICIAL
RECORDS.

APN: 041-3902-022

EXHIBIT A TO

EXHIBIT D

-1-



--------------------------------------------------------------------------------

EXHIBIT E

Personal Property Included in Sale

 

Building 3 Inventory

7001 Oakport Street, Oakland

 

Category

   Location    Quantity   

 

Description

    Doors and Hardware    1st Floor    9    Doors LH reverse      1st Floor    6
   Doors RH reverse      1st Floor    23    Doors RH      1st Floor    7   
Doors LH      1st Floor    12    Doors/Miscellaneous      1st Floor    16   
Dome Stops      1st Floor    153    Hinges Door      1st Floor    41    Closers
Door      1st Floor    10    Magnetic Door Holders      1st Floor    15    Latch
Sets      1st Floor    24    Lock Sets      1st Floor    12    Panic Hardware
Sets      1st Floor    2    Window Header 2’×8”      1st Floor    10    Window
Header 4’×8”      1st Floor    6    Skylights/4’×4’      1st Floor    22   
Frames Door 15RH/7LH      1st Floor    12    Frames Door Various     Floor
Coverings    1st Floor    1    Small Carpet Roll      3rd Floor    25    Large
Carpet Rolls. Note: 33 total rolls, Zhone will retain 8 Rolls for their use     
3rd Floor    1    Small Carpet Roll     HVAC    1st Floor    3    Trane
Universal Programmable Control Module (PCM) and associated sensors, equipment,
panels and Belimo motors      2nd Floor    75    Duct Spiral/Various
Sizes/10’×6’-2      2nd Floor    30    VAV’s      2nd Floor    22    Duct
Rectangular/6’×2’×5’      2nd Floor    6    Duct Rectangular 90 Degrees/6’×2’  
   2nd Floor    2    Duct Square/2’×2’×7’      2nd Floor    2    Duct
Rectangular Transistion/6’×2’      2nd Floor    68    Duct Y Connector /Various
Sizes      2nd Floor    2    Fire Dampers/1.5’×2’      2nd Floor    80    Duct
Connectors/Various Types      2nd Floor    40    Duct Saddles/2’ Round      2nd
Floor    250    Duct Insulated/Various Sizes/8’×6’-2’      3rd Floor    32   
Duct Reducers/Square to Round/Various Sizes      3rd Floor    75    Duct
Y’s/Various Sizes      3rd Floor    29    Duct Branch Connectors      3rd Floor
   3    Duct Reducers/Round/Various Sizes      3rd Floor    1    Duct 90
Degrees/2’×1’      3rd Floor    8    VAV’s      3rd Floor    3    Duct
Square/5’×2’2’      3rd Floor    1    Duct Spiral/’5×2’      3rd Floor    1   
Duct Spiral/10’×1.5’      3rd Floor    1    Duct Spiral/5’×1’      3rd Floor   
6    Trane VAV VCWE11DD03Q      3rd Floor    12    Trane VAV VCWE17DD03Q     
3rd Floor    14    Trane VAV VCWE24DD03Q      3rd Floor    4    Trane VAV
VCWE32DD03Q     Lighting/Electrical    1st Floor    18    Lunera F7 Light
Fixtures      1st Floor    11    B85 Light Bollards and Housings      1st Floor
   7    SPI Large Round Light Fixtures and Mounting Kits      1st Floor    7   
IP65 Halogen Lights      2nd Floor    66    Lunera F4 Light Fixtures      2nd
Floor    18    Lunera F4E Light Fixtures      2nd Floor    10    Lunera F8E
Light Fixtures      2nd Floor    160    Lunera H1D Down Lights      2nd Floor   
4    Lunera F3E Light Fixtures      2nd Floor    6    Lunera F3 Light Fixtures  
   2nd Floor    24    Lunera F8A Light Fixtures      2nd Floor    15    Lunera
F8 Light Fixtures      2nd Floor    16    Lunera F2E Light Fixtures      2nd
Floor    7    LB2      2nd Floor    15    C2, F32 Light Fixtures      2nd Floor
   16    C2, F32 Emergency Light Fixtures      2nd Floor    19    Breaker Panel
Covers     

2nd Floor

 

   8

 

  

Breaker Panel Wall Inserts

 

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

 

Building 3 Inventory

7001 Oakport Street, Oakland

 

Category

   Location    Quantity   

 

Description

    Miscellaneous    1st Floor    200    Sheet Rock/12’      1st Floor    22   
Sheet Rock/8’      1st Floor    280    Metal Track/12’      1st Floor    210   
Metal Studs/10’      1st Floor    550    Metal Track Trane/14’      1st Floor   
2    Blue Outdoor Trash Cans      1st Floor    9    Blue Outdoor Tables and
Chairs      1st Floor    16    Fire Extinguisher Cabinets      1st Floor    2   
Boxes of Celling Tile      3rd Floor    400    Metal Studs/18’      3rd Floor   
680    Metal Track/18’     Plumbing   

1st Floor

1st Floor

1st Floor

1st Floor

 

   3


18

1

8

 

  

Elkay water Fountains with Complete Installation Kits

Kohler 2094-2R-0 Lavatory Sinks

Gas Meter Service Regulator

Boxes of Miscellaneous Pipe Hangers

 

 

EXHIBIT E

- 2-



--------------------------------------------------------------------------------

EXHIBIT F

Form of Post-Closing Lease

(See Attached)

 

EXHIBIT F

-1-